Exhibit 10.8
 
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”) is between WikiLoan, Inc., a
Delaware corporation having its principal office located at 1093 Broxton Avenue
Suite  210 Los Angeles, CA 90024 (hereinafter referred to as “COMPANY”); and
Karolus Maximus Kapital S.A. located at 16 rue de Nassau, L-2213 Luxembourg
(hereinafter referred to as the “Consultant”) on this 2nd  day of September
2011.


WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and
 
WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of public and investor
relations to utilize other business entities to achieve the Company’s goals of
making the investing public knowledgeable about the benefits of stock ownership
in the Company; and
 
WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter “the Act”) or the Securities and
Exchange Act of 1934 (hereinafter “the Exchange Act”), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and
 
WHEREAS, the Company trades on the Over the Counter Bulletin Board under the
symbol WKLI and the closing bid on September 1, 2011 was $0.135; and
 
WHEREAS, the Company has 150,000,000 shares of common stock authorized, $0.001
par value per share, of which 53,425,000 shares are issued and outstanding; and
 
 
WHEREAS, the Company’s transfer agent is Standard Registrar and Transfer Co.,
Inc.
 
12528 South 1840 E., Draper, UT 84020; and
 
WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:
 
1.           Duties and Involvement.
 
The Company hereby engages Consultant to provide one or more plans, and for
coordination in executing the agreed-upon plan, for using various investor and
public relations services as agreed by both parties.  The plan may include, but
not by way of limitation, the following services: consulting with the Company’s
management concerning marketing surveys, investor accreditation, availability to
expand investor base, investor support, strategic business
 
 
1

--------------------------------------------------------------------------------

 
 
planning, broker relations, conducting due diligence meetings, attendance at
conventions and trade shows, assistance in the preparation and dissemination of
press releases and stockholder communications, consulting of mergers with
companies, review and assistance in updating a business plan, review and advise
on the capital structure for the Company, propose legal counsel, assist in the
development of an acquisition profile and structure, recommend financing
alternatives and sources, and consult on corporate finance and/or investment
banking issues.  In addition, these services may include preparation of a
corporate profile and fact sheets, personal consultant services, financial
analyst and newsletter writer campaigns, conferences, seminars and national
tour, including, but not by way of limitation, due diligence meetings, investor
conferences and institutional conferences, printed media advertising design,
newsletter preparation, broker solicitation campaigns, electronic public
relations campaigns, direct mail campaigns, placement in investment publications
and press releases.  Consultant may subcontract electronic public relations
campaigns and other dissemination of information about the Company as needed, to
increase exposure to the investment community. Charles Bingham of Wall Street
PR, Inc. shall function as the principal contact and relationship manager
pursuant to this Agreement.  This Agreement is limited to the United States. No
information shall be disseminated by the Consultant or its subcontractors
without the Company’s approval.
 
2.           Relationship Among the Parties.
 
Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action.  The
Company represents the Consultant does not, through stock ownership or
otherwise, have the power either (i) to control the Company, or to exercise any
dominating influences over its management.
 
Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner except when a commitment has been specifically
authorized in writing by the Company.  The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.
 
3.           Effective Date, Term and Termination.
 
Company and Consultant anticipate that Consultant will commence significant
duties pursuant to Section 1 of this Agreement on September 2, 2011, although
formal approval of this Agreement by Company’s Board of Directors will not be
obtained by that date. Formal approval will however be obtained no later than
September 15, 2011.  Nevertheless, upon approval of this Agreement by Company’s
Board of Directors and execution of this Agreement by the Company, Company and
Consultant agree that this Agreement will be given retroactive effect beginning
September 2, 2011 and therefore, once executed, this Agreement shall be deemed
to have commenced on September 2, 2011, (the “Effective Date”) and shall
continue until March 2, 2012 (the “Expiration Date”), unless earlier terminated
(the “Initial Term”).  This Agreement may be terminated prior to the Expiration
Date of the Initial Term or of any Renewal Term (as defined in Section 4 below)
at the election of Company at any time upon written notice to Consultant,
provided that such early termination shall not affect the amount of compensation
paid by Company to Consultant, and Consultant shall not be required to return or
refund any of the compensation previously paid, absent a material breach of this
Agreement by Consultant.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Option to Renew and Extend.
 
In the event that there has been no material capital change in the amount of
stock of the Company, no change in control of the Company, and the Company is
not insolvent or in bankruptcy, then Company may renew this Agreement for up to
two additional term(s) of six months or less (each, a “Renewal Term”) on the
same terms and conditions set forth in this Agreement by providing written
notice to Consultant at any time prior to the initial Expiration Date. The
Effective date of a Renewal Term shall be the Expiration Date of the prior term,
and the Expiration Date of the Renewal Term shall be the date six months after
the Effective Date of the Renewal Term, or if Company has indicated a term of
less than six months in its written notice of renewal, on the last day of such
period.
 
5.           Compensation and Payment of Expenses.
 
(a)    As the amount of compensation payable with respect to services to be
delivered from the Effective Date to the Expiration Date of the Initial Term or
any Renewal Term, Company shall transfer and pay to Consultant two million
(2,000,000) shares of restricted stock. These shares shall constitute the total
and complete consideration for the services to be provided by the Consultant to
the Company during the Initial Term. These shares shall be non-refundable as the
Consultant is forced to block off significant amounts of time and refuse other
potential clients upon execution of this Agreement. The Shares will be issued
and they shall contain a Rule 144 restriction (if necessary pursuant to Rule
144) and shall be delivered to the Consultant within ten (10) business days
after the date of execution of this Agreement, or the Effective Date for any
extension or renewal term..
 
(b)   In the event that the Company extends this Agreement for a Renewal Term of
less than a six months, compensation for the Renewal Term shall be computed by
applying the formula under Section 5(a) above and then by multiplying the result
obtained under Section 5(a) by a fraction, the numerator of which shall be the
number of days in the Renewal Term and the denominator of which will be 365.
 
6.   Consultant’s Representations.

6.A Purchase Entirely for Own Account. This Agreement is made in reliance upon
Consultant's representation to Company, which by Consultant's execution of this
Agreement, Consultant hereby confirms, that the Company's Common Stock are being
acquired for investment purposes for the Consultant's own account and not with a
view for resale or distribution of any part thereof except in accordance with
applicable federal and state securities laws.


6.B Receipt of information. Consultant has received all information set forth
and referenced to in Company’s press releases and business plan. Furthermore,
Consultant has received all information necessary for it to make an informed
investment decision.
 
 
3

--------------------------------------------------------------------------------

 
 
6.C Investment Experience. Consultant represents that it is experienced in
evaluating and investing in restricted securities and in companies similar to
Company and acknowledges that it can fend for itself, can bear the economic risk
of its investment, and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment. Consultant further represents that it has not been organized solely
for the purchase of the Company’s Common Stock.


6.D Accredited Investor. Consultant represents that it is an "accredited
investor" as that term is defined in SEC rule 501(a) of Regulation D, 17
C.F.R.501(a).


6.E Restricted Securities. Consultant understands that the Company's Common
Stock issued hereunder may not be sold, transferred, or otherwise disposed of
without registration under the Securities Act or an exemption therefrom, and
that in the absence of an effective registration statement covering the
Company's Common Stock, or an available exemption from registration under the
Securities Act, the Common Stock must be held indefinitely. In particular,
Consultant is aware that the Common Stock may not be sold under Rule 144 unless
of all of the conditions of that rule have been met.


6.F. Legends. To the extent applicable, each certificate or other document
evidencing the Company's Common Stock shall be endorsed with a restrictive
legend.
 
7.           Services Not Exclusive.
 
Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder.  The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement.  Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.
 
8.           Disclosure of Relationship.
 
The Consultant agrees that it will disclose in a manner consistent with
applicable laws, rules and regulations that it is providing the services set
forth above in this Agreement and in exchange for the Common Stock of the
Company. Specifically the Consultant agrees to abide by Section 17(b) of the
1933 Act which provides that it is unlawful for any person: "to publish, give
publicity to, or to circulate any notice, circular, or advertisement, newspaper
article, letter, investment service, or communication which, though not
purporting to offer a security for sale, describes such security for a
consideration received or to be received, directly or indirectly, from an
issuer, underwriter or dealer, without fully disclosing receipt, whether past or
prospective, of such compensation and the amount thereof."


 
4

--------------------------------------------------------------------------------

 
 
9.           Confidentiality.
 
Consultant acknowledges that it may have access to confidential information
regarding the Company and its business.  Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.
 
10.           Covenant Not to Compete.
 
During the term of this Agreement, Consultant warrants, represents and agrees
that it will not directly participate in the information developed for and by
the Company, and will not compete directly with the Company in the Company’s
primary industry or related fields.
 
11.           Indemnification.
 
Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement, any preliminary prospectus, the prospectus, or any
amendment or supplement thereto; or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading; and will
reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.
 
12.           Investment Representation.
 
(a)           The Company represents and warrants that it has provided
Consultant with access to all information available to the Company concerning
its condition, financial and otherwise, its management, its business and its
prospects.  The Company represents that it has provided to Consultant with all
copies of the Company’s financials, merger documents, press releases for the
prior twelve (12) months, if any, (the “Disclosure Documents”) made under the
rules and regulations promulgated under the Act, as amended, or the Exchange
Act, as amended including but not limited to its 15(c)2-11 filing and all other
documents relating to its trading on the Over the Counter Electronic Pink
Sheets.  Consultant acknowledges that the acquisition of the securities to be
issued to Consultant involves a high degree of risk.  Consultant represents that
it and its advisors have been afforded the opportunity to discuss the Company
with its management.  The Company represents that it has and will continue to
provide Consultant with any information or documentation necessary to verify the
accuracy of the information contained in the Disclosure Documents, and will
promptly notify Consultant upon the filing of any registration statement or
other periodic reporting documents filed pursuant to the Act or the Exchange
Act.  This information will include DTC sheets, which shall be provided to
Consultant no less than every two (2) weeks.  The Company hereby represents that
it does not currently have any of its securities in registration. In addition,
the Consultant shall be entitled to directly receive Shareholder Lists,
Shareholder Transfer Requests and any other corporate information held by the
Company’s transfer agent upon its written request.
 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)           Consultant represents that neither it nor it’s officers,
directors, or employees are not subject to any disciplinary action by either the
National Association of Securities Dealers or the Securities and Exchange
Commission by virtue of any violation of their rules and regulations and that to
the best of its knowledge, neither is its affiliates nor subcontractors subject
to any such disciplinary action.
 
(c)           If required by the United States law or regulation, Consultant
will take necessary steps to prepare and file any necessary forms to comply with
the transfer of the Shares from Company to Consultant, including, if required,
form 13(d).


13.     Registration of Securities and Liquidated Damages and Injunctive Relief.


The Company hereby acknowledges that time is of the essence with respect to
possible sale of the shares of Common Stock and the shares underlying the
Warrant.  Subject to volume restrictions of Rule 144, in the event that
Consultant is permitted to sell the Shares under the provisions of Rule 144 and
other applicable law, if Company does not cause its counsel to provide a
favorable opinion permitting transfer of the Shares within five (5) days after
written demand made at least one year after the issuance date, fail to comply
with the terms and conditions regarding restriction on “free-trading” issuances
pursuant to Paragraph 5(f) herein or at any time during the term of this
agreement plus one year fail to timely file its required quarterly and annual
reports or otherwise publish current public information as defined in Rule 144,
or fails to restrict the transfer set forth in paragraph 5(h) the Company agrees
that the Consultant shall be entitled to affirmative injunctive relief to lift
the restrictive legends from the shares and/or issue shares without restrictive
legend and injunctive relief restricting any officer or director of the Company
from selling their shares and liquidated damages.  Furthermore, if any portion
of this contract conflicts with the provisions of Rule 144, whereby the shares
would not be eligible for resale that portion shall be struck at the
Consultant’s request.


Consultant represents that the common stock will be a suitable investment for
Consultant, taking into consideration the restrictions on transferability
affecting the common stock.
 
14.           Restriction on Internet Trading.


That certain OTC Companies have recently encountered restrictions on the trading
of their stock on E*Trade, Ameritrade and Scottrade (“Internet Brokerage
Firms”). After increases in the companies share volume (whether based upon news
or IR efforts), the Internet Brokerage Firms have restricted trading in these
companies whereby when a potential shareholder attempts to buy shares online the
Internet Brokerage Firms refuses to take the order online and a message stating
that internet trading is not allowed in these securities appears.


The Consultant will contact these firms prior to any IR efforts, however to date
the Internet Brokerage Firms have restricted trading on an arbitrary basis. If
any of the Internet Brokerage Firms restrict internet trading the Consultant
will temporarily cease all IR efforts and the Company will take any and all
necessary steps to ensure that the internet trading restrictions are lifted. The
parties acknowledge that the internet trading restrictions are a current risk to
any IR efforts and that if the Internet Brokerage Firms restrict buying of the
companies shares it will have an adverse effect on the IR efforts and share
price. Both parties assume that risk and the Company acknowledges that the
Consultant’s fees will be fully due and owing without regard to the effects of
said restrictions.
 
 
6

--------------------------------------------------------------------------------

 
 
15.           Miscellaneous Provisions
 
(a) Time.  Time is of the essence of this Agreement.
 
(b)           Presumption.  This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.
 
(c)           Computation of Time.  In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.
 
(d)           Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.
 
(e)           Pronouns and Plurals.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the Person or Persons may require.
 
(f)           Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.
 
(g)           Good Faith, Cooperation and Due Diligence.  The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement.  All promises and covenants are mutual and
dependent.
 
(h)           If any provision of this Agreement, or the application of such
provision to any person or circumstance, becomes or is found to be illegal,
shall be held invalid, or unenforceable for any reason, such clause or provision
must first be modified to the extent necessary to make this Agreement legal and
enforceable and then if necessary, second, severed from the remainder of the
Agreement to allow the remainder of the Agreement to remain in full force and
effect.


 
7

--------------------------------------------------------------------------------

 
 
 (i)           Assignment.  This Agreement may not be assigned by either party
hereto without the written consent of the other, but shall be binding upon the
successors of the parties.
 
 (k)           Notices.  All notices required or permitted to be given under
this Agreement shall be given in writing and shall be delivered, either
personally or by express delivery service, to the party to be notified.  Notice
to each party shall be deemed to have been duly given upon delivery, personally
or by courier (such as Federal Express or similar express delivery service),
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten (10) days’ written notice, to the other party.
 
(l)           Governing Law and Venue.  The Agreement shall be construed by and
enforced in accordance with the laws of the State of Texas and venue shall rest
solely in the state and federal courts in Houston Texas.
 
(m)           Entire Agreement.  This Agreement contains the entire
understanding and agreement among the parties.  There are no other agreements,
conditions or representations, oral or written, express or implied, with regard
thereto.  This Agreement may be amended only in writing signed by all parties.
 
(n)           Waiver.  A delay or failure by any party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.
 
(o)           Counterparts.  This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  In the event that the
document is signed by one party and faxed to another, the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.
 
(p)           Successors.  The provisions of this Agreement shall be binding
upon all parties, their successors and assigns; provided that this Agreement may
not be assigned by either Company or Consultant without the express written
consent of the other.
 
(q)           Counsel.  The parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.
 


 


 


 


 
THIS PORTION OF THE PAGE HAS BEEN INTENTIONALLY BEEN LEFT BLANK
 


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 
 

  CONSULTANT:     Karolus Maximus Kapital S.A.                    
By:
/s/ Ben Hansel        Ben Hansel      
President
            Date: 9/2/11  

 
 

  COMPANY:     WikiLoan Inc.                    
By:
/s/ Edward C. DeFeudis         Edward C. DeFeudis, President             Date:
9/2/11  


 
 
 
 
9

--------------------------------------------------------------------------------